Citation Nr: 0922504	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  96-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for reflex sympathetic 
dystrophy of the left lower extremity, including as secondary 
to service-connected disability.

2.  Entitlement to service connection for a psychiatric 
disability, including as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from July 1978 to December 
1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Detroit, Michigan.  

These claims were previously before the Board in March 2006, 
wherein the claims were remanded for additional development 
and due process consideration.  The case has been returned to 
the Board for appellate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran has reflex sympathetic dystrophy of 
the left lower extremity, which is causally or etiologically 
related to his service in the military, or etiologically 
related to, or aggravated by, service-connected disability.

2.  There is no competent medical nexus evidence of record 
indicating the Veteran's psychiatric disability, initially 
demonstrated years after service, is causally or 
etiologically related to his service in the military, or 
etiologically related to, or aggravated by, service-connected 
disability.


CONCLUSIONS OF LAW

1.  Reflex sympathetic dystrophy of the left lower extremity 
was not incurred in, or aggravated by, active service, may 
not be presumed to have been so incurred or aggravated, and 
is not proximately due to, or aggravated by, service-
connected disability.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2008).

2.  A psychiatric disability was not incurred in, or 
aggravated by, active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due 
to, or aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in August 2004, May 
2006, and January  2008, from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
his claims for service connection.  The letters also informed 
him of his and VA's respective duties for obtaining evidence. 

In addition, the May 2006 and January 2008 letters from VA 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, although the VCAA notice 
requirements, including those required by Dingess/Hartman, 
were provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no prejudice with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims, including a transcript 
of the Veteran's testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board in May 
2004.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for reflex sympathetic 
dystrophy of the left lower extremity and a psychiatric 
disability, including as due to a service-connected 
disability.  38 C.F.R. § 3.102.  

The service medical records do not show that the Veteran was 
treated for, or diagnosed with, reflex sympathetic dystrophy 
or depression during his military service.  While his 
available service treatment records do not show that the 
Veteran underwent a physical examination immediately prior to 
his separation from service, the Board notes that the Veteran 
did not make any related complaints during his military 
service.  This is probatively significant and given much 
weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems at or 
immediately following his discharge from service, as he is 
now alleging, then he would have at least mentioned this 
prior to his separation.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, it appears that the Veteran was not treated for 
complaints related to reflex sympathetic dystrophy until 1996 
and that he was first treated for psychiatric complaints in 
1990.  The Board notes that, in the absence of demonstration 
of continuity of symptomatology, or a competent nexus 
opinion, the initial demonstration of current disability 
years after service is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Additionally, there is no competent clinical evidence that 
relates the Veteran's claimed reflex sympathetic dystrophy 
and psychiatric disability to his military service, including 
his service-connected status-post left first 
metatarsophalangeal fusion or surgical scars of the left 
great toe.  None of the Veteran's various VA and private 
treatment records indicate that the Veteran's reflex 
sympathetic dystrophy or his depression are in any way 
related to his military service or service-connected 
disability.  More significantly, the June 2002 VA joints and 
peripheral nerves examination reports concluded that the 
Veteran's claimed reflex sympathetic dystrophy is not related 
to his military service, including his service-connected 
status-post left first metatarsophalangeal fusion or surgical 
scars to the left great toe.  To the contrary, the VA 
examiners found that there no evidence that the Veteran had 
reflex sympathetic dystrophy.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability).  In this regard, the 
VA examiners noted that the Veteran's complaints of stocking 
sensory loss of the left extremity were not compatible with 
reflex sympathetic dystrophy, and were more likely related to 
the Veteran's nonservice-connected back problems.  Likewise, 
an EMG of the lower extremities confirmed that there was no 
evidence of reflex sympathetic dystrophy.  

Moreover, the Board also points out that the June 2002 VA 
psychiatric examination report found that Veteran had 
depression, but that his depressive disorder was unrelated to 
his service-connected status-post left first 
metatarsophalangeal fusion or surgical scars of the left 
great toe.  In fact, records associated with the Veteran's 
claims for Social Security disability benefits and Workmen's 
Compensation indicate that the Veteran's depression is 
related to pain from his nonservice-connected back 
disability.  See 38 C.F.R. § 3.303(b) (subsequent, isolated 
manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  See also Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).   

The Board acknowledges that a February 1998 VA examination 
report indicates that the Veteran was diagnosed with reflex 
sympathetic dystrophy of the left lower extremity and that 
the VA examiner noted that reflex sympathetic dystrophy is a 
recognized complication of trauma or surgery.  However, the 
Board points out that this diagnosis was based on a history 
as reported by the Veteran and without the benefit of 
reviewing the Veteran's claims file.  See Reonal v. Brown, 5 
Vet. App. 458, 494-95 (1993) (the presumption of credibility 
is not found to "arise" or apply to a statement of a 
physician based on a factual premise or history as related by 
the veteran).  Similarly, the Board acknowledges that a 
letter from R. V., M.D., stated that the Veteran's 
psychiatric illness is possibly related to the Veteran's 
service-connected status-post left first metatarsophalangeal 
fusion or surgical scars of the left great toe, but points 
out that Dr. V did not provide a rationale for his opinion, 
or otherwise refer to any credible supporting evidence that 
the Veteran's psychiatric disability was related to his 
service.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) 
(the Board is not required to accept unsubstantiated or 
ambiguous medical opinions as to the origin of the veteran's 
disorder).  Thus, the probative value of the opinions 
provided by the February 1998 VA examiner and Dr. V are 
diminished.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(the Court rejected a medical opinion as "immaterial" where 
there was no indication the physician had reviewed relevant 
service medical records or any other relevant documents that 
would have enabled him to form an opinion on service 
connection on an independent basis).  

In view of the foregoing, the Board affords great probative 
value to the opinions contained in the June 2002 VA 
examination reports.  See Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  These VA examination 
reports reflect that the VA examiners reviewed the Veteran's 
entire claims folder and the Veteran's reported history, as 
well as undertook a comprehensive clinical examination of the 
Veteran, prior to finding that it was unlikely that the 
Veteran's reflex sympathetic dystrophy and psychiatric 
disability were related to his service, including his 
service-connected status-post left first metatarsophalangeal 
fusion or surgical scars of the left great toe.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (although the 
Board may not ignore medical opinion evidence, greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence).  

Therefore, the only evidence portending that the Veteran's 
reflex sympathetic dystrophy and psychiatric disability are 
in any way related to his service in the military, or his 
service-connected status-post left first metatarsophalangeal 
fusion or surgical scars of the left great toe, comes from 
him personally.  As a layman, the Veteran simply does not 
have the necessary medical training and/or expertise to 
determine the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claims, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

Entitlement to service connection for reflex sympathetic 
dystrophy of the left lower extremity, including as secondary 
to a service-connected disability, is denied.

Entitlement to service connection for a psychiatric 
disability, including as secondary to a service-connected 
disability, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


